        Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 1 of 20




UNITED STATES DISTRICT COURT                                                              3/19/21

SOUTHERN DISTRICT OF NEW YORK


  Parker Shannon,

                          Plaintiff,
                                                                                  17-cv-00667 (AJN)
                  –v–
                                                                                  MEMORANDUM
  Credit Agricole Securities (USA), INC.,                                        OPINION & ORDER

                          Defendant.




ALISON J. NATHAN, District Judge:

         Plaintiff brings claims under the Americans with Disabilities Act against his former

employer for allegedly terminating him because of his cancer diagnosis. Defendant moves for

summary judgment on the grounds that Plaintiff’s ADA claims fail as a matter of law and

because they are time-barred. For the reasons that follow, Defendant’s motion is GRANTED.

   I.       BACKGROUND

            A. Facts

         The facts in this section are drawn from Defendant’s Rule 56.1 statement and are

undisputed unless otherwise stated. As explained in section II.A. of this Opinion, the Court will

not consider a fact to be “in dispute” if Plaintiff has provided only (a) a conclusory citation to

evidentiary or procedural rules without any explanation or justification for the objection or (b) a

citation purportedly to the record that provides the Court no reasonable means to locate the

document and without any explanation of what the document is.




                                                  1
      Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 2 of 20




       Defendant Credit Agricole Securities, Inc. (“CAS”) is a New York corporation and a U.S.

Broker dealer. Dkt. No. 107 at 4. CLSA Limited (“CLSA”) is a Hong Kong-based entity, with

offices in multiple Asian countries, New York, and London. Id. at 5. Plaintiff was hired by one

or both companies in 2007 (the parties dispute which one) as a salesman and a specialist with

regards to Korea and Taiwan. Id. at 20. Id. Plaintiff’s duties generally included researching and

reviewing financial data and news and working with clients. Id. at 23. Plaintiff was a “key

relationship manager” on five accounts and a “Korea / Taiwan specialist” on six or seven. Id. at

32.

       In 2008, Plaintiff was diagnosed with a form of cancer called non-Hodgkin’s lymphoma

and began treatment. Id. at 24. Plaintiff was told by Jay Plourde, his supervisor, to take as much

time off as he needed regarding his health. Id. Plaintiff lost all of his hair but it grew back

within a year. Id. at 25. According to Defendant, by 2010, Plaintiff’s supervisors were under the

impression that Plaintiff no longer had cancer. Id. Plaintiff disputes this fact and claims Plaintiff

that his supervisors were well aware of the fact that he still had cancer past this point, as he

regularly discussed his cancer diagnosis and treatment with them, and that it was not until

September 2012 that he no longer had active Lymphoma. Id.

       From 2010 to 2011, Defendant’s management team in Asia made job cuts for New York

workers as a result of restructuring. Id. at 28. In 2011, management proposed that Plaintiff be

terminated and Plourde advocated on behalf of Plaintiff that he be able to keep his job. Id. at 28-

29. Plaintiff stayed on the job until 2012, when CLSA management engaged in more job cuts.

Id. at 29. In or around October 2012, Defendant agreed to a merger with a Chinese company,

and in preparation for that sale consolidated its Korea and Taiwan related functions to the North




                                                  2
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 3 of 20




Asian office. Id. at 29-30. Plourde was told in June 2012 that Plaintiff’s job would be

eliminated. Id. at 30.

       Plourde waited until November 29, 2012 to inform Plaintiff of his termination. Id.

According to Defendant, Plaintiff then informed Plourde that he still had cancer, which Plourde

was not aware of until that conversation. Id. at 31. Plaintiff disputes this fact and claims that

Plourde was already aware that he had cancer well before that time. Plourde then told Plaintiff

that he could forget about termination and return to work while Plourde looked for another

position for him. (According to Plaintiff, Plaintiff has had no active lymphoma since at least

September 2012. Id. at 33-34.).

       On November 30, 2012, Plourde told management in Hong Kong about Plaintiff’s

cancer, and Plourde was permitted to try and find Plaintiff another job. Id. at 34. Plourde found a

job for Plaintiff as “Head of Syndications.” Id. at 35. Plourde and Plaintiff exchanged emails

regarding this position on December 13, 2012. Id. at 37. On December 17, 2012, Plaintiff

contacted Human Resources to request a disability leave and on December 20, 2012 Plaintiff told

human resources that he intended to begin disability leave in January 2013. Id.

       In his Amended Complaint and responses to Defendant’s interrogatories, Plaintiff

maintained that on November 20, 2012 he provided his supervisors with “a formal written

complaint about the apparent discrimination that he was being subjected to in the workplace.”

Id. at 60. Plaintiff has admitted in sworn testimony that he did not mention his disability in this

complaint. Dkt. No. 109 ¶ 24. In his deposition testimony, Plaintiff stated that his first written

complaint regarding his disability was instead a written letter from his lawyer dated January 2,

2013, which was after Plaintiff had elected to take disability leave. Id. ¶ 33. Defendants

responded to this letter in a letter on January 4, 2013, stating that Plaintiff was not terminated




                                                  3
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 4 of 20




due to his disability and that, though he had been terminated in November 2012, Defendants

were willing to keep him on as an employee through February 2013. Dkt. No. 115-6, Pl. Ex. N.

       Plaintiff then applied for and received “short-term disability benefits” from Defendants,

which permitted a 100% salary continuation for up to 26 weeks. Dkt. No. 107 at 37-38. The

insurance company Prudential administrated the plan, and as would decide whether Plaintiff was

eligible. Id. Plaintiff had to provide medical records and information to show his eligibility for

the disability benefits to Prudential. Id. Plaintiff certified in his application to Prudential that he

had fatigue, anxiety, and loss of cognitive ability, including difficulty concentrating, multi-

tasking, word retrieval and recalling simple facts. Id. at 41.

       Plaintiff’s short term disability leave began on January 14, 2013. Id. at 39-40. Plaintiff

chose this date to begin voluntary leave. Id. Plaintiff remained employed by Defendants during

this time. Id. at 44-45. Defendant did not hire anyone to fulfill Plaintiff’s job at any point after

he was gone. Id. at 43.

       Plaintiff also applied for supplemental disability benefits through a second insurance

company on February 2013, in which he certified that he was totally unable to work because of

his disability as of January 14, 2013 and that he had “fatigue and cognitive d[y]sfunction” which

were “making travel difficult, including staying awake in client meetings” and “difficult to read

research to properly influence client decisions.” Id. at 41. Plaintiff’s treating physician

submitted a statement in support of this application, stating that he advised Plaintiff to stop

working at that time because of these issues. Id.

       As part of the salary continuation in his short-term disability benefits, Plaintiff continued

to be paid his regular salary by Defendants. Id.at 48. Around March 2013, Plaintiff received a




                                                   4
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 5 of 20




$140,000 bonus from CAS or CLSA, and other New-York based workers received similar

payments. Id. at 45.

       After the short-term disability leave ended, Plaintiff began to receive long term disability

benefits from Prudential. Id. at 51. In order to receive these benefits, Plaintiff had to show that

he was “unable to perform the material and substantial duties of [his] own occupation due to

[his] sickness or injury.” Id. at 51. After 24 months, to continue receiving benefits he had to

show that he was “unable to perform the duties of any occupation for which [he is] reasonably

fitted by education, training, or experience.” Id. Plaintiff never reached out to Defendants to

inform them that he could return to work in any position. Id. at 52-53.

       Plaintiff’s long term disability payments were terminated by Prudential on August 26,

2015, when Prudential learned that Plaintiff had begun work as a CEO of a new business. Id.

Plaintiff appealed this decision, and in that appeal he and his physician argued that he was unable

to perform work in any occupation at all because he was “totally disabled.” Id. at 53. Plaintiff

explained that he was “totally disabled” because of “chemo brain,” which is a cognitive disorder

caused by chemotherapy. Id. at 54. Plaintiff certified under penalty of perjury that:

                “the chemotherapy treatments have severely diminished my cognitive
               functioning to where I could no longer work in my occupation or frankly in any
               occupation. In particular, my chemo brain impairs my ability to maintain focus,
               multi- task, and recall simple facts and names in a disconnect I describe as ‘on-
               tip-of-my- tongue’. So impaired, it was becoming impossible for me to sell
               research in the fast paced environment of Wall Street and as a result, I stopped
               working as a salesman on January 12, 2013 . . . [chemotherapy] treatments have
               had a devastating effect on both my physical and cognitive abilities which
               continue to render me totally disabled” and “[a]s a result of my restrictions and
               limitations which I set forth above, I can no longer perform the material and
               substantial duties of any occupation for which I am reasonably suited by virtue of
               my education, training and experience. Thus, without the ability to focus on
               details, without the ability to multi-task, without the ability to remember details,
               without the ability to go through a day without fatigue and without the ability to
               sit, stand or walk for a considerable period of time, to say nothing about my




                                                 5
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 6 of 20




                extensive travel requirements, I simply cannot work in any capacity
                commensurate with my attempts at work.”


   Id. at 54-55. Plaintiff’s physician informed Prudential and Mass Mutual that Plaintiff

reported having the above symptoms as early as May 2011. Id. at 57.

            B. Procedural History

         Plaintiff filed an Amended Complaint on May 9, 2017, bringing claims for discrimination

and retaliation under the ADA, NYSHL, and NYCHRL. Dkt. No. 20. Defendant filed a motion

to dismiss on May 22, 2017. Dkt. No. 21. In an Opinion on March 22, 2018, the Court granted

Defendant’s motion in part and dismissed all claims except for Plaintiff’s ADA claims. Dkt. No.

29. The parties proceeded to discovery, and Defendant now moves for summary judgment as to

all remaining claims. Dkt. No. 89. Plaintiff filed an opposition to Defendant’s motion, as well

as a motion to strike Defendant’s Rule 56.1 Statement. Dkt. Nos. 106-107, 114.

   II.      DISCUSSION

         Defendant moves for summary judgment on the remaining claims in Plaintiff’s Amended

Complaint: Plaintiff’s discrimination and retaliation claims under the American with Disabilities

Act. Dkt. No. 90 at 7. For the reasons that follow, the Court determines that there are no

genuine disputes of material fact and that Defendant is entitled to judgment as a matter of law on

Plaintiff’s ADA claims. Because the Court grants Defendant’s summary judgment on these

grounds, it need not consider Defendant’s argument that Plaintiff’s claims are time-barred. The

Court also denies Plaintiff’s Motion to Strike for the reasons stated below.

            A. Plaintiff’s Objections to Defendant’s Rule 56.1 Statement




                                                 6
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 7 of 20




       Plaintiff has filed both a motion to strike portions of Defendant’s Rule 56.1 Statement

and responses to each purported undisputed fact. Dkt. No. 107, 114. Plaintiff has formally

disputed virtually all facts asserted by Defendant.

       “[E]vidence considered on summary judgment must generally be admissible.” LaSalle

Bank Nat. Ass’n v. Nomura Asset Capital Corp., 424 F.3d 195, 205 (2d Cir. 2005). The Federal

Rules of Civil Procedure Rule 56, as amended in 2010, allows that “[a] party may object that the

material cited to support or dispute a fact cannot be presented in a form that would be admissible

in evidence.” Fed. R. Civ. P. 56(c)(2). As the Advisory Committee Notes attendant to that

provision make clear, “[t]here is no need to make a separate motion to strike” in addition to that

objection. See Advisory Committee Note to Fed. R. Civ. P. 56.

       To the extent that Plaintiff argues that Defendant’s Rule 56.1 statement relies on

inadmissible evidence, because inadmissible evidence “is insufficient to create a genuine dispute

of material fact,” the Court “need not engage in separate analysis of the motion to strike.”

Codename Enterprises, Inc. v. Fremantlemedia N. Am., Inc., No. 16CIV1267ATSN, 2018 WL

3407709, at *4 (S.D.N.Y. Jan. 12, 2018). To the extent the Plaintiff otherwise argues that

Defendant’s Rule 56.1 statement should be stricken because it contains “improper arguments,”

the burden for demonstrating the necessity of such a remedy is high. See Christians of

California, Inc. v. Clive Christian New York, LLP, No. 13-CV-275 KBF, 2014 WL 3407108, at

*2 (S.D.N.Y. July 7, 2014) (“A party seeking to strike a Rule 56.1 statement ‘bears a heavy

burden, as courts generally disfavor motions to strike.’”).

       In Plaintiff’s motion to strike, Dkt. No. 114, Plaintiff listed nearly 50 statements from

Defendant’s Rule 56.1 submission and “objects” on the grounds of “hearsay” or “improper

argument” by providing a corresponding citation to either the Federal Rules of Evidence 801-




                                                 7
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 8 of 20




803, the Undersigned’s Individual Rules 3.G.v, Federal Rule of Civil Procedure 56(c)(2),

Pacenza v. IBM Corp., No. 04 CIV. 5831 (SCR), 2007 WL 9817926, at *2 (S.D.N.Y. July 26,

2007) (a case that was decided prior to the 2010 amendments to Rule 56), or a combination of

the above. Aside from these bare citations, Plaintiff declined to provide any explanation or

justification for why each statement is based on inadmissible or otherwise improper. Plaintiff

makes the same or similar objections to the corresponding facts in his response to Defendant’s

Rule 56.1 Statement. Dkt. No. 107.

       Because “[a]sserting an issue without advancing an argument does not suffice to

adequately raise” it, Casciani v. Nesbitt, 392 F. App’x 887, 889 (2d Cir. 2010), the Court

declines to deem any statements inadmissible solely on the basis of Plaintiff’s indolent

objections. See Sec. Inv'r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, No. 20 CV 1186-

LTS, 2020 WL 5370576, at *4 (S.D.N.Y. Sept. 8, 2020) (declining to consider an issue where a

party did “not provide any explanation or proffer any support for these conclusory arguments.”);

Tolbert v. Queens Coll., 242 F.3d 58, 75 (2d Cir. 2001) (“[I]ssues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation, are deemed waived.”)

(internal quotation marks omitted). Instead, when determining whether a material fact is in

dispute, the Court will consider all arguments properly advanced in the parties’ submissions as to

the admissibility of evidence cited in support of those factual allegations. F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (to create “doubt as to the material facts,” a party

“may not rely on conclusory allegations or unsubstantiated speculation.”).

       Moreover, in Plaintiff’s response to Defendant’s Rule 56.1 Statement, Dkt. No. 107,

Plaintiff provides some record citations that provide no discernable method for the Court to

locate the documents because there is no reference to the docket number, filing, submission, or




                                                 8
         Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 9 of 20




any other indicator of the documents’ location.1 Specifically, at times Plaintiff references what

appear to be bates stamps ranges but does not explain what the documents are or where they can

be found. See, e.g., Dkt. No. 107 at 37, 41. By citing unidentifiable documents without

explanation, Plaintiff “leaves it to the Court to hunt down the evidence to evaluate Plaintiff’s

conclusory argument.” Florkevicz v. Comm'r of Soc. Sec., No. CV 19-19919 (SRC), 2020 WL

3867409, at *2 n.1 (D.N.J. July 9, 2020). See also Rios v. Bigler, 67 F.3d 1543, 1553 (10th Cir.

1995) (“It is not this court’s burden to hunt down the pertinent materials.”). Because “nothing in

the federal rules mandates that district courts conduct an exhaustive search of the entire record

before ruling on a motion for summary judgment,” and as such “district courts are entitled to

order” – and this Court has ordered – “litigants to provide specific record citations,” Amnesty

Am. v. Town of W. Hartford, 288 F.3d 467, 470–71 (2d Cir. 2002), Plaintiff’s failure to provide

functioning citations may result in some instances in a fact being undisputed.

                B. Defendant’s Motion for Summary Judgment

           Defendant moves for summary judgment as to Plaintiff’s ADA discrimination and

retaliation claims. “Summary judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non- moving party.” Smith v. Cty. of Suffolk, 776

F.3d 114, 121 (2d Cir. 2015). Summary judgment may not be granted unless all of the

submissions taken together “show[ ] that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party

bears the burden of demonstrating the absence of a material factual question, and in making this

determination, the Court must view all facts in the light most favorable to the non-moving party.




1
    Plaintiff also on at least one occasion disputed a fact with “[Need citation here.]”. Dkt. No. 107 at 53.


                                                             9
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 10 of 20




See Eastman Kodak Co. v. Image Techn. Servs., Inc., 504 U.S. 451, 456 (1992); Gemmink v. Jay

Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015). In evaluating cross-motions for summary judgment,

each motion must be examined “on its own merits,” and “all reasonable inferences must be

drawn against the party whose motion is under consideration.” Vugo, Inc. v. City of New York,

931 F.3d 42, 48 (2d Cir. 2019) (internal quotations and citations omitted).

        Once the moving party has asserted facts showing that the non-movant’s claims cannot

be sustained, “the party opposing summary judgment may not merely rest on the allegations or

denials of his pleading; rather his response, by affidavits or otherwise as provided in the Rule,

must set forth specific facts demonstrating that there is a genuine issue for trial.” Wright v.

Goord, 554 F.3d 255, 266 (2d Cir. 2009) (quotations omitted). “[C]onclusory statements,

conjecture, and inadmissible evidence are insufficient to defeat summary judgment.” ITC Ltd. v.

Punchgini, Inc., 482 F.3d 135, 151 (2d Cir. 2007). The same is true for “mere speculation or

conjecture as to the true nature of the facts.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010).

        Only disputes over material facts will “preclude the entry of summary judgment.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “An issue of fact is genuine and

material if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155, 162 (2d Cir. 2016). “On a

motion for summary judgment, a fact is material if it might affect the outcome of the suit under

the governing law.” Royal Crown Day Care LLC v. Dep’t of Health & Mental Hygiene, 746

F.3d 538, 544 (2d Cir. 2014) (internal quotation marks omitted).

            1. Plaintiff’s Discrimination Claim

        The ADA provides “that no covered employer ‘shall discriminate against a qualified

individual on the basis of disability . . . in regard to . . . [the] discharge of employees.’” Clark v.


                                                  10
    Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 11 of 20




Jewish Childcare Ass’n, Inc., 96 F. Supp. 3d 237, 248 (S.D.N.Y. 2015) (citing 42 U.S.C. §

12112(a)). “In analyzing a discriminatory discharge claim under the ADA, [courts] apply the

burden-shifting analysis established by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-04 (1973),” under which the “plaintiff bears the initial burden of

proving by a preponderance of the evidence a prima facie case of discrimination,” and then

“[t]he burden of production then shifts to defendants, who must offer through the introduction of

admissible evidence a non-discriminatory reason for their actions that, if believed by the trier of

fact, would support a finding that unlawful discrimination was not a cause of the disputed

employment action.” Heyman v. Queens Vill. Comm. for Mental Health for Jamaica Cmty.

Adolescent Program, Inc., 198 F.3d 68, 72 (2d Cir. 1999) (internal citations omitted). “If the

defendant proffers such a reason, the presumption of discrimination drops out of the analysis,

and the defendant will be entitled to summary judgment unless the plaintiff can point to evidence

that reasonably supports a finding of prohibited discrimination.” Spiegel v. Schulmann, 604 F.3d

72, 80 (2d Cir. 2010) (alterations and internal quotation marks omitted).

       “To establish a prima facie case of discrimination under the ADA, plaintiff must show by

a preponderance of the evidence that (1) his employer is subject to the ADA; (2) he was disabled

within the meaning of the ADA; (3) he was otherwise qualified to perform the essential functions

of his job, with or without reasonable accommodation; and (4) he suffered adverse employment

action because of his disability.” Heyman, 198 F.3d at 72 (citing Ryan v. Grae & Rybicki, P.C.,

135 F.3d 867, 869-70 (2d Cir. 1998)).

       Defendant does not contest the first two elements of Plaintiff’s prima facie case for the

purposes of this motion. Dkt. No. 90 at 7. The Court determines that there are no genuine




                                                 11
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 12 of 20




disputes of any material facts and that Plaintiff has failed to meet his initial “burden of

production” for establishing the other two elements. Heyman, 198 F.3d at 72.

                       a. Third Element: Qualified to Perform Essential Job Functions

       Plaintiff maintains that his job position was “Key Relationship Manager” and that he was

qualified to perform that job, with reasonable accommodations, when it was taken away from

him on November 29, 2012. Dkt. No. 106 at 12-13. However, Plaintiff’s contention that he was

able to perform his job as “key relationship manager” is in direct conflict with his sworn

statements made to the Social Security Administration, Prudential, and Mass Mutual in obtaining

his disability benefits that, as a result of chemotherapy, Plaintiff had suffered serious disability in

his cognitive functioning that rendered him incapable of performing in his occupation or any

other occupation. Dkt. No. 107 at 50-54 (“the chemotherapy treatments have severely

diminished my cognitive functioning to where I could no longer work in my occupation or

frankly in any occupation”).

       Moreover, as explained supra II.A., Plaintiff’s objections to the introduction of these

statements are entirely conclusory and unsupported by any explanation for why the underlying

evidence is inadmissible. As Plaintiff provides no evidence to rebut Defendant’s claim that

Plaintiff made these statements or otherwise provide an explanation as to their veracity, the

Court concludes that there is no genuine dispute of material fact as to whether Plaintiff made

these statements. See Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (“[M]ere conclusory

allegations or denials . . . cannot by themselves create a genuine issue of material fact where

none would otherwise exist.”).

       To be sure, Plaintiff’s statements to the Social Security Administration, Prudential, and

Mass Mutual that he is totally disabled and cannot work “do not necessarily bar [him] from


                                                  12
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 13 of 20




claiming in an ADA action that he can perform the essential functions of the job at issue.”

Parker v. Columbia Pictures Indus., 204 F.3d 326, 333 (2d Cir. 2000) (citing Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 802 (1999)). However, because Plaintiff’s earlier statements to

these entities “directly contradict the allegations made in” this ADA lawsuit, Plaintiff “must offer

some explanation for the inconsistency” that is “sufficient to warrant a reasonable juror's

concluding that, assuming the truth of, or the plaintiff's good faith belief in, the earlier statement,

the plaintiff could nonetheless ‘perform the essential functions' of the job, with or without

‘reasonable accommodation’” in order to “defeat summary judgment.” Id. (citing Cleveland,

526 U.S. at 802).

       Plaintiff has failed to make this showing. Plaintiff has sworn under oath that he had

suffered serious cognitive impairment that affected his ability to read research and recall basic

facts, and Plaintiff provides no discernable explanation of how he can perform the essential

functions of the key manager role without those abilities or why this job is an exception to his

statement that he cannot perform in any occupation. Moreover, though Plaintiff points out that

he was terminated from his preferred position on November 29, 2012, two months before he

began disability leave, he points to nothing in the record to explain why he was “totally disabled”

in January of 2013 but not in November of 2012. He at no point claims or points to evidence in

the record that his condition deteriorated in that two-month period, and in fact the undisputed

evidence in the record shows that Plaintiff began chemotherapy in 2008 and complained of

cognitive dysfunction as early as May 2011. Therefore, the Court concludes that there is no

genuine dispute that Plaintiff was totally disabled during this time period.

       To be sure, even though he was totally disabled, Plaintiff may still have been “qualified

to perform the essential functions of his job” with “a reasonable accommodation.” Heyman, 198




                                                  13
    Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 14 of 20




F.3d at 72. Plaintiff argues that he requested that his employer “find someone else to perform

certain Korea and Taiwan specialist functions,” so that he could perform only the “key manager

role.” Dkt. No. 106. at 7. However, eliminating one of Plaintiff’s key job roles that he was hired

to do is not a “reasonable accommodation.” To the contrary, this is the removal of a job

function, not an accommodation for performing one. See Turowski v. Triarc Companies, Inc.,

761 F. Supp. 2d 107, 112 (S.D.N.Y. 2011) (“While a reasonable accommodation may include

adjustments such as the modification of physical facilities, work schedules or equipment or job

restructuring, reasonable accommodation does not mean the elimination of any of the position’s

essential functions.”) (citing Gilbert v. Frank, 949 F.2d 637, 642 (2d Cir.1991)); Jasany v. U.S.

Postal Serv., 755 F.2d 1244, 1250 (6th Cir. 1985) (“The post office was not required to

accommodate [the plaintiff] by eliminating one of the essential functions of his job.). And while

“[t]he ADA lists reassignment to an existing, vacant position as a possible reasonable

accommodation, 42 U.S.C. § 12111(9)(B),” the ADA “does not require creating a new position

for a disabled employee.” Graves v. Finch Pruyn & Co., 457 F.3d 181, 187 (2d Cir. 2006).

       Second, even if this were to be considered a “reasonable accommodation” in theory,

Plaintiff has still not shown that with it he would be “qualified to perform the essential functions

of his job,” Heyman, 198 F.3d at 72, because he provides no explanation of how his disability to

his cognitive functioning made him unable to complete the specialist Taiwan and Korea

functions but not the key manager functions. In sum, because there is no genuine dispute of fact

that Plaintiff was totally disabled during this time period and that there was no accommodation

that could enable him to perform his duties, the Court concludes as a matter of law that Plaintiff

was not “qualified to perform the essential functions of his job.” Id.

                       b. Fourth Element: Adverse Action because of Disability



                                                 14
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 15 of 20




        Although the conclusion above is sufficient to dismiss Plaintiff’s discrimination claim,

the Court also concludes that there is no genuine issue of material fact that the Defendant took

adverse action against the Plaintiff because of his disability. For the fourth element of his claim,

Plaintiff must show that he “suffered adverse employment action because of his disability,”

Heyman, 198 F.3d at 72. “[T]he ADA requires a plaintiff alleging a claim of employment

discrimination to prove that discrimination was the but-for cause of any adverse employment

action.” Natofsky v. City of New York, 921 F.3d 337, 348 (2d Cir. 2019). Once “Defendant

proffers a legitimate reason for Plaintiff's termination, the burden shifts to Plaintiff to

demonstrate that the reason Defendant offers is merely a pretext for discrimination.” Clark, 96

F. Supp. 3d at 254-55 (citing Heyman, 198 F.3d at 71) (quotations omitted). In analyzing

whether there is discriminatory intent, the Court may look to factors such as whether the

Defendant hired a new person of similar qualifications after Plaintiff’s discharge, criticized the

Plaintiff’s performance in disability-related degrading terms, or engaged in “more favorable

treatment of employees not in the protected group.” Exarhakis v. Visiting Nurse Serv. of New

York, No. 02-CV-5562 (ILG), 2006 WL 335420, at *11 (E.D.N.Y. Feb. 13, 2006) (quoting

Chambers v. TRM Copy Centers Corporation, 43 F.3d 29, 37 (2d Cir. 1994)).

        Plaintiff claims that his supervisors were aware of his cancer diagnosis, as evidenced by

Plaintiff’s testimony that he told them about it, and that he was terminated from his preferred

position in November 29, 2012 as a result. Defendants have offered a “legitimate reason for

Plaintiff’ termination” in response, Clark, 96 F. Supp. 3d at 254-55, which is that he was not

terminated for any reason related to his disability but because his position, along with those of

other employees, was to be eliminated as a result of restructuring of the company.




                                                  15
    Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 16 of 20




       Plaintiff has not provided evidence from which a reasonable jury could conclude that

Defendant’s purported reason for termination was pretextual. As purported evidence of

discriminatory intent, Plaintiff claims that his salary had been decreasing each year starting in

2009 after his diagnosis in 2008. Dkt. No. 106 at 13-14, 28. However, Defendant explains that

the company’s struggles following the financial crisis in 2008 led to salary and bonus decreases

for almost all employees. Dkt. No. 107 at 28. Plaintiff has not “allege[d] that defendants treated

[him] differently from non-disabled employees, [n]or that defendants’ practices have a disparate

impact upon disabled employees relative to non-disabled employees.” Brennen v. Comptroller

of State of N.Y., 100 F.3d 942 (2d Cir. 1996).

       In fact, to the contrary, the only conclusion a reasonable jury conclude reach from the

undisputed facts in the record is that there was an absence of discriminatory intent for

termination of Plaintiff from his preferred position on November 29, 2012. Defendant never

hired someone else to fill his position and Plaintiff’s supervisor was also terminated a year later.

Dkt. No. 107 at 43, 50. Additionally, when Plaintiff was initially terminated as a result of the

layoffs, his supervisors strived to find him another position in the company, which he was

offered and accepted. Plaintiff was permitted to and took full advantage of the disability leave

provided by Defendants in 2013. Therefore, the material facts established in the record on this

issue – none of which are meaningfully disputed – do not give rise to an inference of

discrimination. See Exarhakis, 2006 WL 335420, at *11 (determining that the plaintiff’s

allegations “do not give rise to a rational inference of discrimination, especially in the context of

the other events that transpired, including [defendant] offering her gratuitous leaves of absence,

creating a new position for her, allowing her a tremendous amount of flexibility in the work




                                                 16
    Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 17 of 20




created for her, and reviewing her work positively.”). The Court concludes as a matter of law

that Plaintiff did not suffer an adverse employment action as a result of his disability.

                                                    ***

       Based on the undisputed facts in the record, no reasonable jury could conclude that the

Plaintiff was qualified to perform the essential functions of his job or that any adverse

employment action was taken against him because of his disability, both of which are required

for a claim of discrimination under the ADA. Defendant is therefore entitled to summary

judgment on Plaintiff’s discrimination claim.

           2. Plaintiff’s Retaliation Claim

       Plaintiff also brings a claim for retaliation under the ADA. The statute “provides that

‘[n]o person shall discriminate against any individual because such individual has opposed any

act or practice made unlawful by this chapter or because such individual made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing under this

chapter.” 42 U.S.C. § 12203(a). “A prima facie case of retaliation under the ADA is made up of

the following elements: (1) the employee was engaged in an activity protected by the ADA, (2)

the employer was aware of that activity, (3) an employment action adverse to the plaintiff

occurred, and (4) there existed a causal connection between the protected activity and the

adverse employment action.” Muller v. Costello, 187 F.3d 298, 311 (2d Cir. 1999) (internal

quotations omitted). “Once a plaintiff establishes a prima facie case of retaliation, the burden

shifts to the defendant to articulate a legitimate, non-retaliatory reason for the challenged

employment decision.” Treglia v. Town of Manlius, 313 F.3d 713, 721 (2d Cir. 2002). Then,

“[i]f a defendant meets this burden, ‘the plaintiff must point to evidence that would be sufficient




                                                 17
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 18 of 20




to permit a rational factfinder to conclude that the employer’s explanation is merely a pretext for

impermissible retaliation.’” Id. (citing Cifra v. G.E. Co., 252 F.3d 205, 216 (2d Cir. 2001)).

       Plaintiff claims that there were two retaliatory events arising out of his complaints to

supervisors regarding their alleged discriminatory treatment. Dkt. No. 106 at 17-18. First, he

states that he made a “plain English written complaint” regarding the alleged discrimination in

his November 20, 2012 employee performance review, and that he was subsequently terminated

from his preferred position on November 29, 2012. Id. However, this complaint, which was

contained in an “employee performance review,” Dkt. No. 106 at 18, was not “protected

activity” under the ADA. “Protected activity is action taken to protest or oppose statutorily

prohibited discrimination.” Natofsky v. City of New York, 921 F.3d 337, 354 (2d Cir. 2019)

(quotations omitted). Plaintiff himself admits in sworn testimony that he did not reference his

disability in this document, Dkt. No. 109 ¶ 24, and there is therefore no genuine dispute that

Plaintiff did not “protest or oppose statutorily prohibited” discrimination in the November 20,

2012 complaint. Moreover, even if Plaintiff had established a prima facie case of retaliation on

this claim, as discussed supra II.B.1.b, Defendant has proffered a legitimate reason for Plaintiff’s

termination and Plaintiff has not “point[ed] to evidence that would be sufficient to permit a

rational factfinder to conclude that” Defendant’s explanation for the firing is pretextual. Treglia,

313 F.3d at 721.

       As to the second alleged retaliatory event, Plaintiff made a formal complaint regarding

the alleged discrimination on January 2, 2012 through his attorney. Defendant responded in a

January 4, 2013, letter stating that Plaintiff had not been terminated on the basis of his disability,

and that the company was willing to keep him employed until the end of February 2013. Dkt.

No. 115, Exhibit N.




                                                  18
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 19 of 20




        However, Defendant’s January 4, 2013 letter was not an “adverse employment action.”

The Second Circuit defines an adverse employment action as a “materially adverse change in the

terms and conditions of employment,” such as “termination of employment, a demotion

evidenced by a decrease in wage or salary, a less distinguished title, a material loss of benefits,

significantly diminished material responsibilities, or other indices . . . unique to a particular

situation.” Sanders v. New York City Hum. Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004). By

the time the above correspondence occurred, Plaintiff had already been terminated and therefore

the action did not constitute a “materially adverse change” in the terms and conditions of his

employment. Boyle v. McCann-Erickson, Inc., 949 F. Supp. 1095, 1104-05 (S.D.N.Y. 1997).

(holding that where a plaintiff “had already been terminated,” an “alleged decision” not to hire

him for freelance work was not an adverse employment action because it “did not [a]ffect his

employment nor hinder him in any way from enforcing his rights.”). See also Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006) (“The antiretaliation provision protects an

individual not from all retaliation, but from retaliation that produces an injury or harm.”).

        Indeed, the action was not “adverse” at all considering that Defendant extended to

Plaintiff the opportunity to continue working through February 2013. And the fact that this

opportunity was only temporary also does not constitute an adverse employment action, because

Plaintiff was not entitled to any further employment after he had been lawfully terminated from

his preferred position on November 12, 2012. See Graves v. Finch Pruyn & Co., 457 F.3d 181,

187 (2d Cir. 2006) (“[T]he ADA did not require [the defendant] give [the plaintiff] this new

position for any longer than it did,” because “[g]iven that the ADA does not require creating a

new position for [the plaintiff] at all,” it does not “dictate the duration of a new position that his

employer created for him as a matter of grace.”). The Court therefore concludes, based on the




                                                  19
     Case 1:17-cv-00667-AJN-KNF Document 128 Filed 03/19/21 Page 20 of 20




undisputed facts in the record, that Defendant is entitled to judgment as a matter of law on

Plaintiff’s retaliation claim.

    III.      CONCLUSION

           For the reasons described above, Defendant’s motion for summary judgment is

GRANTED. Plaintiff’s Motion to Strike is DENIED. This resolves Dkt. Nos. 89, 114. The

Clerk of Court is respectfully directed to enter judgment and close this case.



           SO ORDERED.

 Dated: March 19, 2021
 New York, New York                                  ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge




                                                20
